Rugg, C.J.
This is a petition for a writ of mandamus whereby the petitioner seeks to compel the respondent as *60mayor of Boston to issue to him a license to use as a public dance hall premises leased by him. The hearing before the single justice was upon petition, answer and agreement by counsel for respondent that all the allegations of fact in the petition were true. Thereupon the single justice entered an order that the petition be dismissed. The petitioner excepted to this order and thus the case is before us.
No question of law is presented on this record. No ruling of law appears to have been made. It well may be that the single justice in the exercise of sound judicial discretion determined that the public welfare did not require that this extraordinary judicial power be put forth for the licensing of a public dance hall and did not reach the consideration of any point of law. There is nothing to indicate abuse of judicial discretion.
Mandamus is not a writ of right. It is grafted only in the exercise of sound judicial discretion. Smith v. Commissioner of Public Works of Boston, 215 Mass. 353, and cases there collected. Brattin v. Board of Civil Service Commissioners, 249 Mass. 170, 172. Peckham v. Mayor of Fall River, 253 Mass. 590, 592, and cases collected. Toothaker v. School Committee of Rockland, 256 Mass. 584, 592. Brooks v. Secretary of the Commonwealth, 257 Mass. 91.

Exceptions overruled.